 

Case 8:15-cv-00011-TPB-CPT Document 146-6 Filed 12/20/19 Page 1 of 1 PageID 1612

® 14th November

 

Post Number #2

Total Posts: 25,620
Marc

Re: Mails/notification from Elsmar forum to Hotmail

I can tell you that Hotmail is inconsistent. If you log out of the forum there is a notice you will see on the forum Home Page (which appears once)
which states: "Some people have been having Password Reset issues (especially "Hotmail" accounts). If you have a problem, contact the Peachfarm
Internet Properties IT techs directly at peachfarmllc {at} neomailbox.ch (Switzerland) and we will resolve your problem(s) within 12 hours." The
bottom line is Hotmail is notorious for sending some emails to the users SPAM box, and in some cases simply not delivering an email at all. Gmail
does this a bit but not as often as Hotmail.

Personally I use Gmail, but both have relatively robust SPAM protection. What you are experiencing is a False Positive for some emails. There is no
way to totally avoid the problem if you use them.

My personal recommendation is that you use Gmail (far fewer False Positives than Hotmail) or a private email account. Private email accounts can be
had for about US$40/year (for many years I used Spamcop, but it went out of business). I don't have any recommendations off hand. There are a lot
of them out there. They typically don't have very strong spam filters. The down side is you have to be careful who you give that email address to.

 

 
